Citation Nr: 1307891	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  09-35 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for impaired vision.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for impaired vision as the result of surgery (trabeculectomy of the left eye) performed by VA in September 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1954 to November 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran has timely appealed the above issues.

This case was initially before the Board in February 2012, when it was remanded for further development, to include obtaining a VA examination of the Veteran's eyes and VA surgical and informed consent records from the 1999 VA surgical procedure.  Such development having been completed, the case has been returned to the Board at this time for further appellate review.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Board notes that the Veteran was afforded a VA examination for his impaired vision claims in November 2012; the VA examiner rendered opinions as requested in the previous remand, and the Board finds that those opinions are adequate.  Additionally, the requested 1999 VA surgical records, including the informed consent forms, have also been associated with the claims file.

After the appeal was received by the Board, the Veteran submitted a private medical records authorization along with a waiver of agency of original jurisdiction in January 2013.  In that authorization, the Veteran stated that he has been seeing a Dr. Aviles at Cochise Eye & Laser since November 2012 and that, although he could not remember the dates of treatment, all treatment had to do with his eyes.  

Because the Board is prohibited from conducting its own development, and the Veteran has indicated that he has sought private treatment and authorized VA to attempt to obtain those records, and because such records are potentially relevant to the claims on appeal, the Board finds that a remand is necessary at this time in order to attempt to obtain any relevant records from Dr. Aviles.  Any other ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Additionally, the Board notes that the Veteran was provided a notice letter in July 2008, which provided the Veteran information as to how to substantiate his claim for section 1151 benefits; however, that notice letter did not provide the Veteran with the complete requisite notice required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Because the claims are being remanded at this time, the RO/AMC should provide the Veteran with new VCAA notice of his claims prior to readjudication, in order to cure any deficiencies currently in any of the VCAA notices of record.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (any timing defects with respect to issuance of proper VCAA notice can be cured by re-issuance of proper VCAA notice and readjudication of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Send the Veteran appropriate notice with respect to his claims of service connection for impaired vision and for compensation under 38 U.S.C.A. § 1151 for impaired vision as the result of surgery (trabeculectomy of the left eye) performed by VA in September 1999.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain any relevant VA treatment records from the Tucson VA Medical Center, or any other VA medical facility that may have treated the Veteran, since October 2012 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for any of his claimed impaired vision, which are not already of record, including Dr. Aviles with Cochise Eye & Laser in November 2012 as well as any further treatment with UPH since February 2008.  

After securing the necessary release forms, attempt to obtain and associate those identified treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  After conducting any additional indicated development, readjudicate the Veteran's claims of service connection impaired vision and for compensation under the provision of 38 U.S.C.A. § 1151 for impaired vision as the result of surgery (trabeculectomy of the left eye) performed by VA in September 1999.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



